Citation Nr: 1135714	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  06-24 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for service-connected cerebrovascular insufficiency residuals, secondary to thrombosis, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel





INTRODUCTION

The Veteran served on active duty from June 1962 to June 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  That decision, in pertinent part, confirmed and continued the 30 percent rating then in effect for the service-connected cerebrovascular insufficiency residuals secondary to thrombosis.

The Board remanded the Veteran's increased rating claim in August 2010 so that additional development of the evidence could be conducted.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reason for Remand:  To afford the Veteran a VA examination.

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).





The Veteran was initially granted service connection for cerebrovsascular insufficiency residuals, secondary to cerebral thrombosis, in July 1965.  See RO (Detroit, Michigan) rating decision.  The rating decision pointed out that the 30 percent disability rating had been derived by the combination of a 20 percent rating under Diagnostic Code 8513 for the right upper extremity, and a 10 percent rating under Diagnostic Code 8520 for the right lower extremity.  The Veteran did not appeal this decision.

The Veteran submitted his claim seeking an increased rating for his cerebral thrombosis disorder in July 2004.  See VA Form 21-4138.  A December 2004 rating decision continued the previously assigned 30 percent rating.  In January 2005, the Veteran thereafter again sought an increased rating.  The RO, in April 2005, again continued the 30 percent rating assigned to the service-connected cerebrovascular insufficiency residuals.  

As part of a November 2005 notice of disagreement the Veteran claimed that his cerebrovascular insufficiency residuals had become progressively worse.  He noted that his right side had markedly declined in strength, with his arms and legs quickly deteriorating.  He also mentioned that he had a foot drop disorder which made him stumble.  On his July 2006 substantive appeal the Veteran also asserted that his foot drop problems were much worse than at the time of his stroke (which had occurred during his active duty period).  

Also, as part of a Written Brief Presentation dated in July 2010, the Veteran's representative claimed that since his service discharge the Veteran had never properly been rated on the documented residuals.  He claimed that the Veteran had spasticity of every arm and leg muscle on his right side, with this paralysis extending to his toes and fingers.  He commented that the affected upper body nerves involved all three radicular groups - radial, median, and ulnar nerves.  He added that in the Veteran's lower body, the sciatic, external and internal popliteal, post tibial and femoral nerves were all mildly impaired and thus compensable.  The representative also, and significantly, added that the Veteran had right hip problems caused by his altered gait and that the overuse of his left hand had led him to develop left handed carpal tunnel syndrome.  

In this case, pursuant to the Board's August 2010 remand, the Veteran was afforded a VA brain and spinal cord examination in November 2010 in connection with his claim for an increased evaluation.  The Board finds this examination inadequate to accurately and completely rate the instant disorder.  The examination report showed that sensory examination of the Veteran's right upper and lower extremities was normal to vibration, pain/pinprick, position sense, and light touch testing.  Dysesthesias was not present.  Detailed motor examination findings included some relating to active movement range of motion of the Veteran's right upper and lower extremities, though, not in degrees.  Also, while the Veteran was noted to walk with an abnormal gait, this was merely described as his walking with a slight foot drop.  These clinical examination findings, in the opinion of the Board, are not sufficiently comprehensive to allow the Board to rate the cerebrovascular insufficiency residuals under appropriate diagnostic codes.  For example, under Diagnostic Code 8513, paralysis of all major side radicular groups (the Veteran is right handed) is rated as being 20, 40, or 70 percent disabling, respectively, where mild, moderate, or severe impairment is shown.  Under Diagnostic Code 8520, paralysis of the sciatic nerve is somewhat similarly rated, though just not with the same numerical percentages to be assigned.  Essentially, the examination results associated with the November 2010 VA brain and spinal cord examination, for example, did not include comprehensive enough findings to rate this service-connected disorder.

Also, and of significant note, right hip findings included as part of the November 2010 VA brain and spinal cord examination report were not sufficient for the Board to attempt to evaluate the right hip complaints pursuant to, for example, Diagnostic Codes 5251, 5252, and 5253 (all concerning range of motion).  The November 2010 VA examination report also did not include much of an examination of the Veteran's left hand carpal tunnel disorder, shown to have been previously the site of surgery, accompanied by left thumb trigger release.  See April 2011 VA primary care note.  In essence, the examination findings do not include sufficient clinical findings such as to rate the left hand carpal tunnel syndrome residuals under either Diagnostic Code 8515 or Diagnostic Code 8516.  See 38 C.F.R. § 4.124a.  Also, the examiner did not comment, nor is a medical opinion otherwise of record, concerning whether the Veteran's right hip and/or left hand carpel tunnel syndrome was in fact a residual of his service-connected cerebrovascular insufficiency residuals, secondary to thrombosis.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.  Therefore, the Board finds that additional VA examinations are necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's cerebrovascular insufficiency residuals.

The RO has evaluated the Veteran's service-connected cerebrovascular insufficiency residuals, secondary to thrombosis, under 38 C.F.R. § 4.124a, Diagnostic Code 8008 (2010).  38 C.F.R. § 4.124a provides further guidance for evaluating such cases.  For central nervous system disabilities, the diseases and their residuals may be rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function.  Consideration is warranted for psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, etc., referring to the appropriate bodily system of the schedule.  With partial loss of use of one or more extremities from neurological lesions, rating is made by comparison with the mild, moderate, severe, or complete paralysis of peripheral nerves.  

In the Note following Diagnostic Code 8008 it is mentioned that it is required for there to be ascertainable residuals for a minimum rating.  Determinations as to the presence of residuals not capable of objective verification, i.e., headaches, dizziness, fatigability, must be approached on the basis of the diagnosis recorded; subjective residuals will be accepted when consistent with the disease and not more likely attributable to other disease or no disease.  

The Board also finds particularly noteworthy the following additional language included in the Note:  "It is of exceptional importance that when ratings in excess of the prescribed minimum ratings are assigned, the diagnostic codes utilized as bases of evaluation be cited, in addition to the codes identifying the diagnoses."

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.

Finally, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Hence, in readjudicating this claim the RO must consider the Hart decision.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send a revised notice letter regarding the Veteran's claim for an increased disability rating for cerebrovascular insufficiency residuals, secondary to thrombosis.  In particular, the notice letter should describe the diagnostic criteria necessary to establish a higher disability rating for cerebrovascular insufficiency residuals.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

2.  The RO/AMC shall schedule the Veteran for an appropriate VA examination (or examinations) to ascertain the current severity and manifestations of his service-connected cerebrovascular insufficiency residuals.  The examiner(s) shall review the claims file, to include a copy of this Remand, and the associated examination report should reflect that the claims file was reviewed.  The examiner(s) should be provided a copy of 38 C.F.R. § 4.124a, Diagnostic Code 8008.  Any and all studies, tests, and evaluations deemed necessary by the examiner(s) should be performed.

The examiner(s) shall review all pertinent records associated with the claims file, and comment on the current severity of the Veteran's service-connected disability.  The examiner(s) should report all signs and symptoms necessary for rating the residuals of the Veteran's cerebrovascular insufficiency residuals under the applicable rating criteria.  Concerning this specific request directed to the examiner(s), the examiner(s) are specifically asked to list ALL "ascertainable residuals" of the Veteran's service-connected disability.  The Board again notes that the Veteran, in addition to his right sided upper and lower disabilities, to include foot drop, also claims to have right hip problems and left hand carpel tunnel syndrome as a result (i.e., "ascertainable" residual) of his service-connected cerebrovascular insufficiency residuals.  

The examiner(s) is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), a copy of this REMAND and all pertinent records in the appellant's claims file, or in the alternative, the claims file itself, must be made available to the examiner(s) for review.

3.  The Veteran is hereby notified that it is his responsibility to report for a scheduled VA examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  Thereafter, the RO/AMC must review the claims folder and ensure that the foregoing development actions, as well as any other indicated development, have been conducted and completed in full.  If the response is deficient in any manner, the RO/AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, and following any other indicated development, the RO/AMC should readjudicate the appealed issue in light of all the evidence of record.  In so doing, the RO/AMC must consider whether different ratings may be warranted for different time periods in light of the decision in Hart. If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case that includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision. They should then be afforded an applicable time to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


